Citation Nr: 1243505	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia with manic depression and major depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1981 to August 1982 in the United States Navy and additional inactive service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim in July 2010 to verify additional military service, to request additional treatment records from Beverly-Morgan Park Mental Health Clinic in Chicago, Illinois, and to schedule a VA compensation examination, if warranted.  In March 2012, the Board remanded this case again because the RO had not afforded the Veteran a VA examination.  Unfortunately, for the reasons explained below, this case must be remanded a third time.

The Veteran was scheduled for a VA examination in March 2012.  He failed to attend the appointment.  Under 38 C.F.R. § 3.655(a) and (b) (2012), in an original compensation claim such as the current claim for benefits, when a claimant fails to report for a VA examination without good cause, the claim shall be rated on the evidence of record.  However, insofar as the Board is finding good cause, this claim must be remanded again for an additional records request and the scheduling of a new VA examination.

Consequently, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially remanded this claim in July 2010 in order to request additional records from Beverly-Morgan Park Mental Health Clinic in Chicago, Illinois, dated from 1983 to the present.  In December 2010, the Clinic submitted available records from the year 2008.  Upon review of the records, however, it is clear that they do not relate to the correct person.  While the name on the records is the same as the present Veteran's name, the records are for a person whose birthday is in April 1988, and not March 1963.  None of the records from this facility relate to the present Veteran.  On remand, the RO will again be directed to request all available records from the Beverly-Morgan Park Mental Health Clinic, using the Veteran's full name, including his generational suffix.

This claim was again remanded in March 2012 to schedule the Veteran for a VA compensation examination, which was scheduled that same month.  The Veteran failed to appear for the examination.  In an original compensation claim, when a Veteran fails to appear for a VA examination without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).  In August 2010, however, the Veteran sought to change his address to a residence in Pembroke Pines, Florida, from his previous address in Miami, Florida.  The RO notified the Veteran of his examination appointment at his prior Miami address and not the new address in Pembroke Pines.  

A Supplemental Statement of the Case (SSOC) denying this claim was issued in October 2012, and was also sent to his address in Miami.  In addition to failing to receive notice of his VA examination, the Veteran also apparently has not received his SSOC or the notice of the return of this appeal to the Board.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, it is clear that notice was not sent to his last address of record, and as a consequence, this claim must be remanded.

In addition, on remand, the Veteran will be provided the opportunity to identify any additional medical treatment providers that he has seen since filing this claim.  In 
particular, as records requests at the VA Medical Centers (VAMCs) in Los Angeles and Long Beach, California, were negative for any VA treatment records belonging to the Veteran, he should indicate whether he has received treatment at a VA health facility in Southern Florida.  The RO will then request those records on remand and provide them to the VA examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Request all relevant treatment records relating to the present claims for an acquired psychiatric disability from the Beverly-Morgan Park Mental Health Clinic in Chicago, Illinois, dated since 1983.  The Veteran should be identified using his full name, including his generational suffix, his birth date, or any other proper identifying information.  If any of these records are missing or unavailable, this must be documented in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1)-(e)(1).

2.  Send a letter to the Veteran asking that he identify the names and contact information of any treatment provider that he has seen for his mental health condition since March 2008, including any treatment at a VA health facility, the most recent date for which correct records are contained in the file.  Request all records identified by the Veteran.  As with the records from Beverly-Morgan Park, if any of these records are missing or unavailable, this must be documented in the claims file and the Veteran appropriately notified.  Id.

3.  Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and 
etiology of his claimed mental health condition.  Notice of the examination should be provided to his new address in Pembroke Pines, Florida.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The Veteran's lay statements regarding the onset of his symptoms should also be considered and discussed.

The examiner should review the claims file for the pertinent medical and other history, including a complete copy of this remand and any new evidence obtained by the RO on remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mental health condition was incurred in or aggravated by his military service.  In addition, the examiner must provide a complete report including complete rationales for all opinions and conclusions reached.

The Veteran is hereby notified that failure to attend this examination may result in the denial of his claim.  38 C.F.R. § 3.655(a)-(b) (2012).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with another SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


